DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-18, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the sample viscosity data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is dependent on claim 2.
Claim 4 recites the limitation "the reproducible minimum shear rate of the sample" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the calculated maximum fracture width values" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the simulated fracturing fluid properties" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The term "superior" in claim 7 is a relative term which renders the claim indefinite. It is unclear as to what “superior proppant transport properties” is being compared to, as there is no baseline value of a proppant transport property claimed. The limitation “which corresponds to superior proppant transport properties” is rendered indefinite by the usage of the term “superior”.
The term "superior" in claim 8 is a relative term which renders the claim indefinite. It is unclear as to what “superior proppant transport properties” is being compared to, as there is no baseline value of a proppant transport property claimed. The limitation “which corresponds to superior proppant transport properties” is rendered indefinite by the usage of the term “superior”.
Claim 22 recites the limitation "the reproducible minimum shear rates of the each of the samples" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the rpm value" in line 25.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which rpm value this is supposed to be referring to in the claim.
Claim 10 recites the limitation "the sample viscosity data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11-14, they are dependent on claim 9.
15 is a relative term which renders the claim indefinite. It is unclear as to what “superior proppant transport properties” is being compared to, as there is no baseline value of a proppant transport property claimed. The limitation “which corresponds to superior proppant transport properties” is rendered indefinite by the usage of the term “superior”.
The term "superior" in claim 16 is a relative term which renders the claim indefinite. It is unclear as to what “superior proppant transport properties” is being compared to, as there is no baseline value of a proppant transport property claimed. The limitation “which corresponds to superior proppant transport properties” is rendered indefinite by the usage of the term “superior”.

Regarding claim 17, the claim appears to be a single claim which claims both an apparatus and the method steps of using the apparatus. This type of claim is indefinite under 35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II).
Claim 18 recites the limitation "the sample viscosity data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the sample viscosity data" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The term "superior" in claim 23 is a relative term which renders the claim indefinite. It is unclear as to what “superior proppant transport properties” is being compared to, as there is no baseline value of a proppant transport property claimed. 
Regarding claims 24-25, they are dependent on claim 23.
Claim 26 recites the limitation "the reproducible minimum shear rates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27, the claim appears to be a single claim which claims both an apparatus and the method steps of using the apparatus. This type of claim is indefinite under 35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II).

Allowable Subject Matter
Claims 1, 5, and 21 are allowed.
Claims 2-4, 6-16, and 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches methods comprising hydrating a sample of a fracturing fluid at room temperature at a hydrating rpm value for a hydrating period in a blender apparatus, adding an amount of proppant to the sample to form a slurry, mixing the slurry at a mixing rpm value for a mixing period, and determine fluid properties regarding proppant settling. See Mahoney et al. (US 9,868,896 B2) and Tonmukayakul et al. (US 2010/0018294 A1). The prior art also generally teaches blender apparatuses comprising a blender unit having a base unit, a motor, a jar unit, a 
The prior art fails to teach or provide motivation for the specific method steps regarding determining a reproducible minimum rpm value for the sample comprising reducing the mixing rpm value to a hold rpm value, reducing the hold rpm value to a rpm value at which the proppant visually settles, increasing the rpm value, reducing the rpm value to a minimum rpm value that prevents proppant settling, and then repeating the steps until the minimum rpm value is reproducible, in combination with the rest of the limitations found in the claim.
Regarding claims 5 and 21, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 35 USC 112(b), Applicant argues that the amendments to claims 1-18 address the previously presented rejections. Although some of the claim objections and rejections under 35 USC 112(b) were addressed, there still exist multiple issues that have not been fixed. See rejections presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861